       Case 2:20-cv-00001 Document 18 Filed on 05/18/20 in TXSD Page 1 of 3
                                                                                                     United States District Court
                                                                                                       Southern District of Texas

                                                                                                          ENTERED
                                                                                                          May 18, 2020
                                UNITED STATES DISTRICT COURT
                                                                                                       David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                   CORPUS CHRISTI DIVISION

LIVING STEWARD PROPERTIES, LTD., §
                                 §
      Plaintiff,                 §
VS.                              § CIVIL ACTION NO. 2:20-CV-001
                                 §
CERTAIN UNDERWRITERS AT          §
LLOYD’S LONDON, et al,           §
                                 §
      Defendants.                §

                    ORDER ON MOTION TO COMPEL ARBITRATION

         This is an action arising from an insurance claim for property damage caused by

Hurricane Harvey. Before the Court is “Insurer Defendants’ Opposed Motion to Compel

Arbitration and Motion to Stay or Dismiss These Proceedings” (D.E. 8).                                     Plaintiff

responded (D.E. 12)1 and the Insurer Defendants replied (D.E. 14). As the Insurer

Defendants point out, this case presents the same arbitration language and the same issues

that this Court adjudicated in Corpus Christi Island Apartment Villas Management

Group, LLC v. Underwriters at Lloyd’s London, No. 2:19-cv-188, 2019 WL 8273959

(S.D. Tex. Oct. 18, 2019). In fact, Plaintiff’s response to the motion is a nearly verbatim

copy of the response in Corpus Christi Island. And Plaintiff has made no effort to

distinguish this case from Corpus Christi Island.

         Therefore, for the same reasons detailed in Corpus Christi Island, the Court

GRANTS Insurer Defendants’ motion (D.E. 8) and ORDERS that Plaintiff and the

1
   Plaintiff’s response exceeds the page limits set out in the Court’s procedures, detailed in the proposed scheduling
order contained within its January 6, 2020 Order (D.E. 2, p. 8). The attorneys are cautioned to observe the page
limits in any future filings in this Court.
1/3
      Case 2:20-cv-00001 Document 18 Filed on 05/18/20 in TXSD Page 2 of 3



Insurer Defendants submit the claims between them to arbitration.

       Also before the Court is “Defendant Cramer, Johnson, Wiggins & Associates’

[CJW’s] Joinder in Insurer Defendants’ Motion to Compel Arbitration” (D.E. 13). CJW

seeks to compel arbitration of the claims made against it by joining with the Insurer

Defendants to enforce the policy’s arbitration agreement and to extend that arbitration

agreement to include the extra-contractual claims made against CJW. Its argument to

extend the arbitration agreement’s coverage was further briefed in its reply (D.E. 15) in

support of the Insurer Defendants’ motion. Thereafter, Plaintiff filed its response (D.E.

17) to the joinder, which only incorporated by reference its response to the Insurer

Defendants’ motion. It does not address the separate question of whether the arbitration

agreement may be enforced in favor of CJW.

       Plaintiff sues CJW, the public adjusting firm assigned to its claim, for unfair

settlement practices under the Texas Insurance Code and breach of the common law duty

of good faith and fair dealing. D.E. 1-3. CJW argues that these claims and their

underlying facts are inextricably intertwined with the claims against the Insurer

Defendants such that they all belong, together, before the arbitrators. It also invokes the

principle of judicial efficiency.

       Under Texas law, equitable estoppel prevents a party from avoiding a contractual

arbitration agreement with respect to claims against a non-party to the contract under two

scenarios. First is when the plaintiff relies on the existence of the contract in making its

claims against the non-party. Second is when the claims against the party to the contract

and the non-party involve conduct that is inextricably intertwined. Meyer v. WMCO–GP,
2/3
      Case 2:20-cv-00001 Document 18 Filed on 05/18/20 in TXSD Page 3 of 3



LLC, 211 S.W.3d 302, 305-06 (Tex. 2006); Chandler Mgmt. Corp. v. First Specialty Ins.

Corp., Vericlaim, Inc., 452 S.W.3d 887, 893 (Tex. App.—Dallas 2014, no pet.) (applying

policy’s forum selection clause to claims against adjusters); In re Cornerstone

Healthcare Holding Group, Inc., 348 S.W.3d 538, 544 (Tex. App.—Dallas 2011, no

pet.). Both reasons apply here.

       Because Plaintiff has failed to brief any argument against the application of

equitable estoppel in this case, the Court GRANTS CJW’s joinder (D.E. 13) and

ORDERS that Plaintiff and CJW submit the claims between them to arbitration, together

with the claims against the Insurer Defendants.

       The Court further STAYS this action, in its entirety, pending completion of

arbitration. It further ORDERS the parties to file with the Court on November 1, 2020

and every six months thereafter, a status report (not to exceed 3 pages) indicating whether

arbitration is complete and this action may be dismissed.

       ORDERED this 18th day of May, 2020.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




3/3
